     Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 1 of 41



                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


JUANEA L. BUTLER, individually and as                        CIVIL ACTION
representative of all others similarly situated

v.                                                           NO. 18-6685

DENKA PERFORMANCE ELASTOMER, LLC, ET AL.                     SECTION "F"


                               ORDER AND REASONS

       Before the Court is Denka Performance Elastomer LLC’s motion

to dismiss for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6).         For the reasons that follow, the motion is

GRANTED.


                                  Background


       This    environmental    tort   litigation   arises   from    allegedly

unsafe    emissions    of   chloroprene,    a   likely   human   carcinogen.

Neoprene is a synthetic, chemical-resistant rubber manufactured at

the Pontchartrain Works Facility (PWF) in St. John the Baptist

Parish.    During the neoprene manufacturing process, chloroprene is

emitted into the air, allegedly exposing tens of thousands of those

living and working in the vicinity of the PWF to its adverse health

effects.


       E.I. DuPont de Nemours and Company owned and operated the PWF

from    1969   until   2015,    when   DuPont   sold   the   plant   to   Denka


                                        1
    Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 2 of 41



Performance Elastomer LLC.      For decades, it is alleged, the plant

has emitted into the air unsafe levels of chloroprene, exposing

those who live, work, or attend school near the plant to harm. 1


      Juanea L. Butler has lived and worked near the PWF for years.

On behalf of herself and a putative class, she filed suit in state

court against the Louisiana Department of Health, the Louisiana

Department of Environmental Quality, Denka Performance Elastomer

LLC, and E.I. DuPont de Nemours and Company.         In her original and

amended class action petitions, Ms. Butler alleged that DuPont and

DPE continue to emit unsafe levels of chloroprene, concentrations

exceeding the upper limit of acceptable risk.              The plaintiff

alleged that DEQ and DOH failed to warn the plaintiff and her

community about chloroprene exposure. 2



1 The Court takes as true any facts alleged in the second amended
complaint. Unfortunately, this case has a rather tortured
procedural history, which must be addressed. The Court also
observes that there are many chloroprene exposure lawsuits, most
proceeding in state court (after the Court granted motions to
remand based on binding stipulations limiting the plaintiffs’
recovery of damages) claiming nuisance and battery and one nuisance
lawsuit, which remains pending in this Court.
2 In her petition, prior to the most recent amendment, she had
alleged that:
     Due to the Plaintiff’s exposure to the chloroprene emissions,
     she has experienced symptoms attributable to exposure of said
     chemical. Since April 2012 until current date, the Plaintiff
     has continually sought medical attention for the following
     conditions: acute bronchitis; coughing; throat irritation;
     redness and swelling; nasal blockage, congestion, and
     sneezing; sinusitis and nasal polyps; exacerbation of pre-
     existing    asthma;    shortness    of   breath;    wheezing;
                                     2
  Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 3 of 41




       Seemingly at random, the plaintiff invoked as causes of action

general Louisiana state constitutional provisions. She requested

injunctive relief in the form of abatement of chloroprene releases

to “comply” with the Environmental Protection Agency’s suggested

metric of acceptable chloroprene emissions, (that is, emissions

should stay below .2 micrograms per cubic meter); 3 damages for

deprivation of enjoyment of life, medical expenses, lost wages,

pain   and   suffering;    punitive   damages;   and   additional   damages

including medical monitoring.

       DPE and DuPont jointly removed the lawsuit, invoking this

Court’s diversity jurisdiction under the Class Action Fairness

Act, 28 U.S.C. § 1332(d).      The Court denied the plaintiff’s motion

to remand.     See Order and Reasons dtd. 1/3/19 (denying motion to

remand); see Order and Reasons dtd. 2/20/19 (denying motion to

reconsider).     DuPont, DPE, DEQ, and DOH moved to dismiss the

plaintiff’s claims.       Meanwhile, while the motions to dismiss were

pending, the plaintiff moved for leave to amend her complaint; the




     rhinosinusitis;   thyroid  enlargement;   cardiac   problems;
     nausea; vomiting; headaches; fatigue; epistaxis (nose
     bleeds); anxiety; depression; insomnia; and temporary hair
     loss.
3 The concentration of an air pollutant is measured in units of

density. The request for injunctive relief adopts an EPA metric of
an acceptable risk exposure threshold for chloroprene: 0.2 µg/m³
(that is, chloroprene emissions should stay below .2 micrograms
per cubic meter) to comply with the limit of acceptable risk
threshold (which is a risk of 100 in one million people).
                                      3
  Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 4 of 41



contested   motion   to   amend    was       automatically    referred   to   the

magistrate judge.     DuPont and DPE opposed the motion to amend on

the   ground   of   futility,     resorting      to   the    same   prescription

arguments advanced in the motions to dismiss.

      On March 13, 2019, the Court granted all four motions to

dismiss; considering that the plaintiff’s contested motion to

amend complaint had been argued and submitted by this time and was

awaiting decision by the magistrate judge, the Court dismissed the

plaintiff’s claims “with the proviso that there is pending before

Chief Magistrate Judge Roby a contested motion for leave to file

second amended class action petition, and the Court does not

purport to interfere with the magistrate judge’s proceedings on

that remaining motion.”     See Order and Reasons dtd. 3/13/19.               Two

weeks later, with the plaintiff’s consent, the defendants moved to

extend their deadline to oppose class certification, given that

the plaintiff’s motion for leave to file a second amended complaint

was still pending before the magistrate judge. The Court dismissed

the plaintiff’s motion for class certification without prejudice,

to be re-filed if necessary, pending the completion of proceedings

before the magistrate judge.

      On April 11, 2019, the plaintiff filed a notice of appeal,

ostensibly appealing to the U.S. Court of Appeals for the Fifth

Circuit three of this Court’s orders: denying the plaintiff’s

motion to remand (Order and Reasons dtd. 1/3/19), granting the

                                         4
  Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 5 of 41



defendants’ motions to dismiss (Order and Reasons dtd. 3/13/19),

and dismissing without prejudice pending the magistrate judge’s

ruling the plaintiff’s motion for class certification (Order dtd.

4/2/19).    Five days later, the magistrate judge granted in part

and denied in part the plaintiff’s motion for leave to file second

amended    class   action   petition,   essentially   reviving   Butler’s

claims against DuPont only as to strict liability, granting Butler

leave to amend on a continuing-tort theory of liability as to DPE,

and denying all other attempts to add claims or parties; the April

16th order provided:

     IT IS GRANTED AS FOLLOWS:
     1. With respect to paragraph 44 for sufficiently stating
     a continuing tort claim against Denka (the current owner
     of the facility);
     2. With respect to paragraphs 52, 53, 54, 55, 56 for
     sufficiently stating a claim of strict liability against
     DuPont as the owner of the land and defective thing.

     IT IS DENIED...AS FOLLOWS:
     1. With respect to paragraphs 43, 45, 46, 57, 70, and 71
     of the Second Amended Complaint because the claims of
     nuisance[] (Civil Code Articles 667, 668, and 669),
     Civil Battery, Trespass, Product Liability, Negligence
     and Gross Negligence are prescribed;
     2. With respect to DEQ for not being within the Court’s
     original jurisdiction and for failing to follow the
     prescribed administrative procedures;
     3. With respect to the claims against Pegeon, Glenn,
     Walsh, Caldwell, Grego and Lavastida are prescribe[d,
     and] therefore, they are futile;
     4. The continuing tort allegations against Lavastida
     fail to state a claim for which relief may be granted
     and [are] futile[;]
     5. With respect to LDH for failure to sufficiently allege
     a continuing tort claim;
     6. With respect to the conspiracy to commit fraud claims
     against DEQ, LDH, Lavastida, and the other private

                                    5
    Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 6 of 41



      Defendants for failing to state a claim for which relief
      may be granted.


See Order dtd. 4/16/19.     The magistrate judge further ordered that

“Butler shall file into the record a Second Amended Complaint

consistent with this Order no later than fourteen (14) days from”

April 16, 2019.      Fourteen days later, DuPont timely appealed to

this Court the portion of the magistrate judge’s April 16, 2019

Order allowing the plaintiff to amend her complaint to state a

strict liability claim against DuPont. 4       But the plaintiff failed

to file the second amended complaint by the Court-ordered deadline.

Nor did she seek an extension of time to file her second amended

complaint.

      On May 10, 2019 -- 10 days after the amendment deadline lapsed

and without requesting leave -- the plaintiff filed her second

amended complaint.      In it, the plaintiff names DPE, DuPont, and

“DuPont Performance Elastomers, LLC f/k/a Dupont Dow Elastomers,

LLC,” allegedly a wholly-owned subsidiary of DuPont.                Butler

removed the allegations from the prior iteration of her complaint

in which she had alleged that, since April 2012, her exposure to


4 Notwithstanding the fact that DuPont filed its appeal within 14
days of the magistrate judge’s ruling (incidentally, the deadline
for the plaintiff to file its amended complaint), the plaintiff
suggested that DuPont’s appeal was untimely. The Court’s
admonition to plaintiff’s counsel is as apt now as it was then:
“Plaintiff’s counsel should avoid advancing frivolous arguments
that amplify his own dilatory conduct[.]” See Order and Reasons
dtd. 6/10/19, p. 10-11 n.4.
                                     6
  Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 7 of 41



chloroprene had caused her to continually suffer and seek medical

attention for more than 15 ailments.        In defining the proposed

class, Butler seeks to proceed individually and as a representative

of a class of persons defined as:

     (1) Those persons who, at any time from January 1, 2011
     through the present, have lived, worked, attended
     school, and/or actually resided within a [defined]
     geographical boundary of St. John the Baptist Parish...;
     and
     (2) who experienced one or more of the following physical
     symptoms:   headaches;    sinus   problems;    dizziness;
     insomnia; trouble breathing, respiratory irritation, or
     other respiratory problems; dizziness; insomnia; trouble
     breathing; respiratory irritation, or other respiratory
     problems; chest pains; acute cardiac palpitations; acute
     gastrointestinal disorder; acute bronchitis; acute onset
     of asthma; exacerbation of pre-existing asthma; fatigue;
     nausea; skin rash; temporary hair loss; chronic
     coughing,     chronic    nasal     discharge;     chronic
     cardiovascular disorder; chronic throat irritation;
     chronic eye irrigation; chronic thyroid disorder;
     anxiety; and depression, resulting from their exposure
     to   chloroprene   ...   and/or   chloroprene-containing
     substances[], emitted released, and/or leaked from the
     PWF[.]


As in prior iterations of her complaint, the plaintiff alleges

that DPE continues to emit chloroprene at levels resulting in

concentrations exceeding the upper limit of acceptable risk.             It

is alleged that, in December 2015, the Environmental Protection

Agency released a screening-level National Air Toxics Assessment,

and classified chloroprene as a likely human carcinogen. EPA’s

NATA evaluation suggested an acceptable risk exposure threshold

for chloroprene: 0.2 µg/m³ (that is, chloroprene emissions should


                                   7
  Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 8 of 41



stay below .2 micrograms per cubic meter) to comply with the limit

of acceptable risk threshold (which is a risk of 100 in one million

people).

      As to causes of action in the second amended complaint, Ms.

Butler first alleges that the defendants are strictly liable due

to the defects, ruins, and vices in the PWF and its neoprene units.

“But for the...dangerous characteristics,” it is alleged, the

plaintiff and putative class members “would not have manifested

the medical conditions, illnesses, and/or symptomology that the

Plaintiffs have experienced.”            Second, the plaintiff invokes the

doctrine of res ipsa loquitur, alleging that the damages suffered

by the plaintiffs were caused by the defendants’ acts or omissions,

which may be “beyond proof” by the plaintiffs, there being no other

possible   conclusion     than     the   toxic       emissions,      exposure,   and

injuries resulted from the negligence of the defendants.                    Third,

the   plaintiff   includes     a   “request      for       declaratory   judgment”

alleging that the defendants continue to violate the plaintiffs’

constitutional rights of general welfare and happiness under the

Louisiana constitution; the plaintiff and putative class seek a

preliminary   (and    later,      permanent)     injunction,         enjoining   the

defendants    from   emitting      chloroprene        at    levels   exceeding    .2

micrograms per cubic meter “or at levels in excess of what this

Court   otherwise    finds   to    be    safe   or    in    compliance    with   the

Plaintiffs’    forgoing      constitutional          rights.”        Finally,    the

                                         8
  Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 9 of 41



plaintiffs seek a litany of past, present, and future damages for

physical injuries, future emotional distress, pain and suffering,

medical monitoring, fear of cancer, lost wages, lost earning

capacity, medical expenses and pharmaceuticals, enjoyment of life,

annoyance, discomfort and inconvenience, expert fees, punitive

damages, attorney’s fees, and medical monitoring.

      Given DuPont’s then-pending Rule 72(a) appeal -- one week

after the second amended complaint was filed, on May 17, 2019 --

DPE   and    DuPont,      with      the   plaintiff’s     knowledge      and    consent,

requested (and the Court granted as unopposed) an extension of

time to file responsive pleadings to the newly-filed second amended

complaint.        On June 10, 2019, the Court granted DuPont’s motion to

review   the       magistrate       judge’s    order;     the    Court   reversed    the

magistrate judge’s April 16, 2019 order in relevant part, thereby

disposing of the remaining claim against DuPont by denying as

futile the plaintiff’s motion to amend her strict liability claim

against DuPont.           On June 21, 2019, the plaintiff filed another

notice      of     appeal,        ostensibly       challenging    the    same   rulings

previously “appealed” as well as the June 10, 2019 Order and

Reasons reversing (in part) the magistrate judge’s order.

      Facing the second amended complaint, DPE timely moved to

dismiss.         Refusing to address the substance of DPE’s motion, the

plaintiff         filed      an     opposition,        challenging       this   Court’s

jurisdiction and insisting that “[a]ny ruling on DPE’s Motion to

                                               9
  Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 10 of 41



Dismiss by this Court would be ultra vires and invalid[,]” and

suggesting that DPE filed its motion to dismiss “for improper

purposes...while         the    Court   had     no     jurisdiction     over        the

Plaintiffs’ case[.]”           Counsel for plaintiff urged the Court “not

[to] take and refuse any action...until the Fifth Circuit has

disposed     of    the    Plaintiffs’        appeals     and/or     remanded        the

Plaintiffs’ case back to the Court for further action.”

      On March 20, 2020, the Fifth Circuit determined that this

Court’s    March    19    dismissal     order,       which    was   subject    to    a

determination on motion for leave to file amended complaint, was

“no     final,    appealable      judgment[;]”        accordingly,     the     court

dismissed the plaintiff’s appeals for lack of jurisdiction.                         See

Butler v. Denka Performance Elastomer LLC, --- Fed.Appx. ---, 2020

WL 1481613, at *3 (5th Cir. Mar. 20, 2020) (“The proviso in the

Order rendered it non-final. And thus we have no jurisdiction to

entertain the April or June appeals.”).               Mandate issued on May 11,

2020.      After allowing supplemental papers on DPE’s motion to

dismiss, the Court now takes it up.

                                        I.

      Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint for failure to state

a claim upon which relief can be granted.               Such a motion is rarely

granted because it is viewed with disfavor.                  See Lowrey v. Tex. A

& M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997)(quoting Kaiser

                                        10
     Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 11 of 41



Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d

1045, 1050 (5th Cir. 1982)).

        Rule 8(a)(2) requires that a pleading must contain a "short

and plain statement of the claim showing that the pleader is

entitled to relief."          Ashcroft v. Iqbal, 556 U.S. 662, 678-79

(2009)(citing Fed. R. Civ. P. 8).          "[T]he pleading standard Rule

8 announces does not require 'detailed factual allegations,' but

it    demands   more   than   an   unadorned,   the-defendant-unlawfully-

harmed-me accusation."         Id. at 678 (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)).

        In considering a Rule 12(b)(6) motion, the Court “accept[s]

all well-pleaded facts as true and view[s] all facts in the light

most favorable to the plaintiff.”          See Thompson v. City of Waco,

Texas, 764 F.3d 500, 502 (5th Cir. 2014)(citing Doe ex rel. Magee

v. Covington Cnty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th

Cir. 2012)(en banc)).          But, in deciding whether dismissal is

warranted, the Court will not accept conclusory allegations in the

complaint as true.      Id. at 502-03 (citing Iqbal, 556 U.S. at 678).

        To survive dismissal, “‘a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that

is plausible on its face.’” Gonzalez v. Kay, 577 F.3d 600, 603

(5th Cir. 2009)(quoting Iqbal, 556 U.S. at 678)(internal quotation

marks omitted). “Factual allegations must be enough to raise a

right to relief above the speculative level, on the assumption

                                      11
  Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 12 of 41



that all the allegations in the complaint are true (even if

doubtful in fact).”       Twombly, 550 U.S. at 555 (citations and

footnote omitted).       “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable   inference    that   the    defendant   is   liable   for   the

misconduct alleged.”      Iqbal, 556 U.S. at 678 (“The plausibility

standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted

unlawfully.”).   This is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.”   Id. at 679.      “Where a complaint pleads facts that are

merely consistent with a defendant’s liability, it stops short of

the line between possibility and plausibility of entitlement to

relief.” Id. at 678 (internal quotations omitted) (citing Twombly,

550 U.S. at 557).        “[A] plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’”, thus, “requires more

than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.”         Twombly, 550 U.S. at

555 (alteration in original) (citation omitted).

     Finally, “[w]hen reviewing a motion to dismiss, a district

court ‘must consider the complaint in its entirety, as well as

other sources ordinarily examined when ruling on Rule 12(b)(6)

motions to dismiss, in particular, documents incorporated into the

complaint by reference, and matters of which a court may take

                                   12
  Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 13 of 41



judicial notice.”    Funk v. Stryker Corp., 631 F.3d 777, 783 (5th

Cir. 2011)(quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd.,

551 U.S. 308, 322 (2007)).        If the Court considers materials

outside of the pleadings, the motion to dismiss must be treated as

a motion for summary judgment under Rule 56.       See Causey v. Sewell

Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004); see

also Fed. R. Civ. P. 12(d).

                                  II.

                                   A.

     First, DPE moves to dismiss the second amended complaint as

untimely filed.     It is undisputed that plaintiff disregarded the

Court-ordered deadline, filed the second amended complaint 10 days

late, and failed to seek an extension of time or otherwise request

leave to file the untimely pleading. Plaintiff’s counsel’s neglect

here is hardly excusable. Failure to demonstrate excusable neglect

warrants dismissal with prejudice.


     Rule 6(b)(1)(B) of the Federal Rules of Civil Procedure allows

courts to alter certain deadlines upon a showing of excusable

neglect: the Court may, “for good cause, extend the time [for

filing]... after the time has expired if the party failed to act

because of excusable neglect.”     Four factors inform the excusable

neglect inquiry: (1) prejudice to the opposing party; (2) length

of the delay; (3) reason for the delay; and (4) whether the delay

was made in good faith.      See Silvercreek Mgmt., Inc. v. Banc of
                                   13
  Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 14 of 41



Am.   Sec.,     LLC,    534   F.3d    469,      472   (5th     Cir.    2008)(citation

omitted)(noting that “[a] court may hold a party accountable for

the acts and omissions of its counsel” and “if counsel’s behavior

so thoroughly falls below a certain threshold, a district court’s

determination regarding excusable neglect will not be disturbed if

the court has considered the moving party’s proffered evidence.”).

Neither counsel’s ignorance nor mistake of law will support a

finding of excusable neglect.              To be sure, when the reason for the

delay is “misinterpretation[] of the federal rules,” such a finding

of excusable neglect is a “rare case indeed.”                    Midwest Employers

Cas. Co. v. Williams, 161 F.3d 877, 880 (5th Cir. 1998)(quotation

omitted).       Excusable neglect “encompasses both simple, faultless

omissions       to    act   and,    more     commonly,       omissions     caused     by

carelessness.” See Pioneer Inv. Servs. Co. v. Brunswick Associates

Ltd. Partnership, 507 U.S. 380, 388-89 (1993)(urging a flexible

understanding of “excusable neglect”).


      Plaintiff’s       counsel      has   offered     shifting        reasons   in   an

attempt    to    excuse     his    non-compliance       with     the    Court-ordered

deadline for filing the second amended complaint.                       In July 2019,

the plaintiff refused to address the merits of DPE’s motion to

dismiss, instead insisting that the Court lacked jurisdiction to

consider DPE’s motion (and, presumably, lacked jurisdiction to

consider        the    plaintiff’s         untimely      and     non-merit-focused


                                           14
    Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 15 of 41



opposition) because the plaintiff had filed the first of two

notices of appeal on April 11, 2019. This, the plaintiff insisted,

divested this Court of jurisdiction. 5             The plaintiff offered up

this    “explanation”     for   the     untimely     filed   second   amended

complaint: “the 14-day filing period ... was ... invalid as it was

part of the magistrate’s Order rendered after this Court had been

divested jurisdiction from this case/after Plaintiffs’ April 11,

2019 Notice of Appeal [was filed].” (So, by the plaintiff’s logic,

the    magistrate   judge,   too,     lacked   jurisdiction   to   issue   her

ruling). “[H]ad the Plaintiffs filed their Second Amended Petition

within the...14...day limit,” the plaintiff added in a puzzling

spin on her proffered excuse -- advanced after she had, in fact,

filed the tardy second amended complaint -- “that filing would

have been of no legal significance/invalid[.]”           Yet, the plaintiff

had continued to participate in the litigation proceeding in

district court (under plaintiff’s interpretation, making invalid

filings).




5Even plaintiff’s counsel was not convinced of his own (incorrect)
postion concerning this Court’s purported “divestment” of
jurisdiction.   The plaintiff continued to participate in these
district court proceedings after the first notice of appeal was
filed. The plaintiff went on to file the second amended complaint
on May 10, 2019 and then to file an opposition to DuPont’s motion
for review of the magistrate judge’s order on May 15, 2019.
Counsel for plaintiff also agreed to not contest the defendants’
motion seeking an extension of time to respond to the plaintiff’s
second amended complaint.
                                       15
    Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 16 of 41



       Since the Fifth Circuit has determined that it was without

jurisdiction to consider the plaintiff’s improvident appeals, the

plaintiff now offers this reason to excuse the untimely amended

complaint:


       [T]he delay occurred because DuPont appealed the
       Magistrate Judge’s order, before the Second Amended
       Petition was filed, and it was unclear whether DuPont’s
       appeal precluded [its] filing.    The delay lasted only
       until the proper procedural course was determined.
       Under the circumstances, the delay ought to be treated
       as excusable, or at least not egregious. Moreover, the
       delay...could not have prejudiced [DPE, which] responded
       with a motion to dismiss[.]”

Taking this explanation at face value, it must be noted that the

procedural ambiguity of which the plaintiff complains -- DuPont’s

appeal of the magistrate’s order -- was introduced on April 30,

2019, the same deadline for the plaintiff to file the second

amended complaint. 6     Regardless, whichever purported “mistake of

law” justification the Court considers, this sort of ignorance

does not render neglect excusable.


       Plaintiff’s    counsel’s    conduct,    as   illuminated    by   the

procedural history of this case, undermines any attempt to show

excusable     neglect    concerning    the    untimely   second    amended

complaint.        Nothing   outside    plaintiff’s    counsel’s    control

prevented him from filing the second amended complaint within the


6 DuPont’s appeal was (timely) filed on the deadline for filing
the second amended complaint.     The plaintiff never requested
additional time for filing the amended complaint.
                                      16
    Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 17 of 41



deadline imposed by the magistrate judge, or from simply requesting

additional time within which to file it.                   Failure to request

permission    to   exceed   the   deadline       (and   shifting   explanations

proffered to excuse it) suggest an intent to flout the deadline.

That the delay was relatively short (10 days) 7 and DPE was not

necessarily    prejudiced    by   the    untimely       filing   itself   do   not

overcome the plaintiff’s shifting reasons for the delay or the

absence of good faith apparent in the manner and substance of the

reasons given for the delay.


       Dismissal of the tardy second amended complaint is warranted.

Nevertheless, given that the 10-day delay pales in comparison to

the considerable delay attendant to the plaintiff’s pursuit of

improvident appeals (and the accompanying obstinate, selective

refusal to participate in these proceedings in the meantime), the

Court is inclined to address the substance of DPE’s motion.                    DPE

objects on waiver grounds to consideration of the plaintiff’s

recently-filed opposition paper.             The Court shall consider all the




7 That the second amended complaint was filed almost 10 months ago,
the plaintiff suggests, shows that it was not the plaintiff’s
untimely filing that delayed this case. To be sure, it was the
plaintiff’s    improvidently-filed   interlocutory   appeals   (and
insistence that the appeals divested this Court of jurisdiction to
even consider the merits of DPE’s motion to dismiss) that delayed
this case. Only recently did the plaintiff finally address the
substance of DPE’s motion.
                                        17
    Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 18 of 41



papers.    Doing so reveals that the plaintiff has failed to state

a plausible claim for relief.


                                       B.


       DPE contends that the plaintiff fails to oppose dismissal of

certain claims -- any fraud claim, any claim for punitive damages

or attorney’s fees, or any attempt to pursue the doctrine or res

ipsa loquitur as a theory of recovery -- and, thus, dismissal is

appropriate.     The Court agrees.


       The plaintiff does not contest dismissal of any fraud claim;

she contends that she does not attempt to allege a fraud claim.

In her opposition addressing DPE’s arguments favoring dismissal,

the plaintiff fails to mention any claim for punitive damages or

attorney’s fees or any “claim” under a res ipsa loquitur theory of

recovery; 8 nor does the plaintiff suggest how any attempt to allege

such claims survives under the pleading standards specifically or

the substantive law more generally.             Because the plaintiff does

not    oppose   dismissal,    and     because   DPE’s   arguments    favoring

dismissal have merit, the following claims are hereby dismissed

with   prejudice    as   unopposed:    any   fraud   claim;   any   claim   for




8  The doctrine of res ipsa loquitur is merely a rule of
circumstantial evidence; it is not properly invoked at the pleading
stage as a placeholder for a substantive cause of action.
                                       18
    Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 19 of 41



punitive damages or attorneys’ fees; or any attempt to pursue a

res ipsa loquitur “claim.” 9


                                     C.

       Finally, DPE moves to dismiss the plaintiff’s only remaining

claims:    for   strict    liability/negligence   and    the   request   for

injunctive relief.        DPE contends that the plaintiff’s conclusory,

vague, and factually-deficient allegations fail to satisfy the

pleading standard.        The plaintiff opposes dismissal of her strict

liability    claim,   medical    monitoring   “claim,”   and   request   for

injunctive relief, countering that the second amended complaint

“pleads abundant factual content which, if accepted as true,

creates a reasonable inference that [DPE] is liable.”            The Court




9 Invoking prescription, DPE also seeks dismissal of any attempt
to recover for tortious conduct occurring before June 5, 2017.
Insofar as the plaintiff fails to offer any argument in opposition,
the Court agrees that any such claims may be dismissed. The Court
simply observes that its prior Order and Reasons on dismissal
addressed at length prescription and the continuing tort doctrine.
See Order and Reasons dtd. 3/13/19.      Nevertheless, the alleged
factual predicate was different in the operative complaint. Then,
the plaintiff had specifically alleged that, since 2012, she had
suffered and sought medical attention for numerous (indeed,
practically all) symptoms associated with and due to chloroprene
exposure. Now, she appears to abandon this more specific factual
allegation in favor of this: that from 2011 through the present
she and putative class members have experienced at least one
physical symptom (such as headaches, insomnia, anxiety, throat
irritation, and others indicated in the EPA’s literature)
resulting from chloroprene exposure.        Given the plaintiff’s
failure to address how these changed allegations fare under the
prescription defense or the continuing tort doctrine, DPE’s motion
on this issue is granted as unopposed.
                                     19
  Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 20 of 41



disagrees.        As during the last round of motions to dismiss, the

Court    observes     that   the   plaintiff’s     second   amended   petition

contains few concrete factual allegations, rendering the narrative

nothing more than “an unadorned, the defendant-unlawfully-harmed-

me accusation.”          Conspicuously absent from the second amended

complaint are factual allegations specific to DPE’s duty and

breach, the plaintiff’s exposure, causation, and damages. In other

words,      the    second    amended   complaint     suffers   from    similar

deficiencies prompting dismissal more than one year ago. See Order

and Reasons dtd. 3/13/19.

       1.    Negligence (La. Civ. Code art. 2315) and
             Strict/Premises Liability (La. Civ. Code arts. 2317-
             2317.1)

       The plaintiff alleges that she and putative class members,

while living, working, and attending school near the plant, have

been    exposed     to   unsafe    levels   of   chloroprene   and    that   DPE

negligently failed to inform the plaintiff of the health risks

associated with chloroprene exposure.               DPE contends that the

plaintiff fails to provide facts indicating that DPE owed a duty

to her, that it breached any duty, and whether any activity

actually caused the plaintiff any damage.            The Court agrees.

        "Every act whatever of man that causes damages to another

obliges him by whose fault it happened to repair it."                 La. Civ.




                                       20
     Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 21 of 41



Code art. 2315(A). 10        "Every person is responsible for the damage

he occasions not merely by his act, but by his negligence, his

imprudence, or his want of skill."                 La. Civ. Code art. 2316.

Courts employ the duty-risk analysis to determine whether to impose

liability based on these broad negligence principles.                        See Lemann

v. Essen Lane Daiquiris, 923 So. 2d 627, 633 (La. 2006). The

analysis requires proof by the plaintiff of five separate elements:

(1) the defendant had a duty to conform his conduct to a specific

standard (the duty element); (2) the defendant's conduct failed to

conform to the appropriate standard (the breach element); (3) the

defendant's     substandard     conduct     was    a       cause    in    fact    of   the

plaintiff's      injuries     (the    cause-in-fact           element);          (4)   the

defendant's      substandard     conduct     was       a    legal        cause    of   the

plaintiff's injuries (the scope of liability or scope of protection

element); and (5) the actual damages (the damages element). Id. “A

negative answer to any of the inquiries of the duty-risk analysis

results in a determination of no liability.” Id.

        Louisiana    Civil     Code   article          2317    states,           “We   are

responsible, not only for the damage occasioned by our own act,




10   Section (B) of Article 2315 provides, in part:
        Damages do not include costs for future medical
        treatment, services, surveillance, or procedures of any
        kind unless such treatment, services, surveillance, or
        procedures are directly related to a manifest physical
        or mental injury or disease.


                                       21
  Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 22 of 41



but for that which is caused by . . . the things which we have in

our custody.”       A more specific Civil Code provision applies in

premises liability cases.       See La. Civ. Code art. 2317.1.        Civil

Code Article 2317.1 makes an “owner” or “custodian” of a “thing”

liable for damages caused by a “ruin, vice, or defect” in the

“thing.” See Renwick v. PNK Lake Charles, L.L.C., 901 F.3d 605,

616 (5th Cir. 2018)(citing Bufkin v. Felipe’s La., LLC, 2014-0288

(La. 10/15/14); 171 So. 3d 851, 855).          To prevail on a custodial

liability claim, the plaintiff must prove “(1) that the thing was

in the defendant’s custody, (2) that the thing contained a defect

[that] presented an unreasonable risk of harm to others, (3) that

this   defective    condition     caused   damage[,]   and   (4)   that   the

defendant knew or should have known of the defect.” Renwick, 901

F.3d at 616 (citation omitted); Cormier v. Dolgencorp, Inc., 136

Fed.Appx. 627, 627-28 (5th Cir. 2008)(citing La. C.C. arts 2317,

2317.1).

       The   1996    amendments     to     Civil   Code   Article    2317.1

“‘effectively eliminated strict liability . . . turning it into a

negligence claim.’” Renwick, 901 F.3d at 616 (quoting Brumaster v.

Plaquemines Parish Gov’t, 2007-2432 (La. 5/21/08); 982 So. 2d 795,

799 n.1).    So, “there is [now] essentially no difference” between

Civil Code Article 2315 and 21317.1 claims. Bd. Of Comm’rs of Se.

La. Flood Pr. Auth.-E v. Tenn. Gas Pipeline Co., 850 F.3d 714, 729

(5th Cir. 2017)(Under Louisiana law, a claim for “strict” liability

                                     22
  Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 23 of 41



requires that a duty of care was breached, just as a negligence

claim does); Carroll v. American Empire Surplus Lines Ins. Co.,

289 F. Supp. 3d 767, 771 (E.D. La. 2017)(citation omitted)(Milazzo,

J.).

       DPE contends that the plaintiff’s tort theory of recovery

lacks facial plausibility because she fails to offer factual

content to support any of the elements of her claim, which would

allow the Court to draw the reasonable inference that DPE is liable

for the alleged misconduct (operating the plant in such a way as

to permit continuous harmful emissions).        The plaintiff counters

that she sufficiently alleges actual harm, lack of care, harmful

emissions, and unreasonable risk.

       As for the duty and breach components of the tort cause of

action, DPE contends that the plaintiff fails to allege that DPE

had a duty to conform its conduct to a specific legally-enforceable

standard   (or    any   corresponding   duty   to   warn   the   plaintiff

concerning its business operations) and that it breached that duty.

Mindful that there exists a duty of reasonable care to avoid

harming another, given the sparse and speculative allegations of

the second amended complaint, the Court agrees.

       Turning to consider the allegations of the second amended

complaint -- which is neither short nor plain -- the plaintiff

includes extensive expository facts concerning chloroprene and

epidemiological    studies   devoted    to   understanding   the   health

                                   23
  Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 24 of 41



effects   of   exposure,   particularly   by   industry   workers.    The

plaintiff offers background sections such as “health hazards from

exposure to chloroprene,” “defendants’ knowledge of...hazards from

exposure[,]” “Non-Compliance with Permits”; a sampling illuminates

the abstract nature of the allegations:

  •   Chloroprene is a flammable liquid with a pungent odor.
  •   According   to    the   Occupational    Safety   and   Health
      Administration, chloroprene emits highly toxic fumes of
      chlorine gas into the air, causing eye, skin, and respiratory
      system irrigation.
  •   Epidemiological studies show the health effects of human
      exposure to chloroprene [citing symptoms and ailments].
  •   DHH published a report in 2015 finding that East St. John the
      Baptist Parish Elementary School in Reserve, Louisiana is
      located in an “high risk area” for exposure to airborne
      particulates and the risk of chemical releases following a
      study after a report of asthma-like respiratory symptoms
      being reported in 20-24 students each day on two occasions (9
      days in September, 2015 and 3 days in October, 2015).
  •   For the first 10 days of March 2016, sample testing conducted
      at several schools, a hospital, and a levee in the area by
      the EPA and DEQ “showed that chloroprene was detected in
      ambient air samples in the neighborhood sampling locations.”
  •   In December 2015, the EPA released a screening-level National
      Air Toxics Assessment and classified chloroprene as a likely
      human carcinogen. EPA’s NATA evaluation suggested an
      acceptable risk exposure threshold for chloroprene: 0.2 µg/m³
      (that is, chloroprene emissions should stay below .2
      micrograms per cubic meter) to comply with the limit of
      acceptable risk threshold (which is a risk of 100 in one
      million people).
  •   On information and belief, the amount of chloroprene emitted
      from the PWF has historically resulted in chloroprene air
      concentration in the defined areas that have far exceeded and
      continue to far exceed the threshold. Air sampling within
      the defined areas since 2016 by the EPA and Denka have
      revealed excessive chloroprene concentrations in 2016, 2017,
      and 2018; and based on Denka’s own air modeling of
      concentrations going back to 2011, concentrations have
      remained higher than what Denka itself recommended as an
      acceptable level.

                                   24
  Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 25 of 41



  •    The results of a compliance inspection of the PWF (conducted
      by the EPA’s National Enforcement Investigation Center in
      2016) published on April 3, 2017 reveals multiple areas of
      apparent noncompliance of DPE with the permits issued to the
      facility and with the applicable state regulations since 1997
      or earlier, which has contributed to the cause of the harmful
      emissions.
  •   DPE entered into an Administrative Order on Consent with DEQ
      on January 6, 2017, agreeing to take steps to attempt to
      reduce chloroprene emissions by 85% (which would still result
      in emission levels above the EPA’s 0.2 µg/m³ threshold), yet
      DPE refused to acknowledge to its neighbors that the facility
      emitted unsafe levels of chloroprene.
  •   On information and belief, the dangers of chloroprene and
      other hazardous pollutants emitted by the PWF and the health
      risks associated with exposure to chloroprene was readily
      available, and well-respected groups had already classified
      the chemical as likely being carcinogenic years before.

As to DPE’s conduct, in addition to these “background” allegations,

the plaintiff alleges that:

  •   “[t]he continuous, daily exposure to unsafe levels of
      chloroprene and other hazardous toxins in the ambient
      air...continues to harm the Plaintiffs, as each day of
      exposure results in an increased likelihood of developing new
      and exacerbated physical injuries, conditions, and/or
      illnesses such as those listed in the proposed class
      definition[.] Until Denka’s emission are reduced to safe
      levels, the Plaintiffs will continue to suffer successive
      damages.”
  •   DPE’s “acts and omissions proximately caused...the continual
      emissions of harmful [chloroprene] concentrations[;] the
      Plaintiffs [sic] exposure to hazardous doses of chloroprene
      and [other hazardous pollutants and DPE] continue[s] on a
      daily basis to emit chloroprene in amounts that continue to
      create an unreasonable and foreseeable risk of harm to
      Plaintiffs.”
  •   DPE’s “acts and omissions proximately caused...actual,
      continual    and  successive    damages   suffered   by   the
      Plaintiff...in forms including but not limited to: personal
      and/or physical injury, emotional distress, loss of income,
      fear of cancer and other health conditions[.]”



                                   25
  Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 26 of 41



The   plaintiff   claims     that    the   unreasonable   risk      of   harm    was

reasonably foreseeable to DPE (because DPE had information and

studies    showing   the    hazardous      health    effects   of    chloroprene

exposure),   that    DPE    should    have   taken    steps    to   prevent      the

unreasonable risk of harm, and that DPE’s acted in violation of

state laws and parish ordinances.

      The plaintiff’s allegations lack the sort of factual content

required to state a plausible negligence claim.                 As to the duty

and breach elements, the plaintiff appears to invoke the EPA’s

NATA figure as the source of DPE’s duty to keep chloroprene

emissions below a designated level, a regulatory threshold.                     But,

as DPE correctly contends, the Court has previously declined to

extract a general standard of care from something less than a

federal regulation.        See, e.g., Order and Reasons dtd. 3/13/19.

      So long as chloroprene emissions consistently exceed 0.2

µg/m³, the plaintiff seems to suggest, DPE breaches a duty of care

that causes injuries to her and putative class members.                   But the

plaintiff fails to cloak her generic theory with facts that allow

the Court to reasonably draw the inference that DPE is obliged to

(and has failed to) keep emissions below the 0.2 µg/m³ threshold

(or has otherwise failed to warn the plaintiff concerning emission

levels).     Even the federal agency that announced this measure

disclaims its regulatory or enforcement value: the EPA warns

against using NATA results as an absolute risk measure, cautioning

                                       26
     Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 27 of 41



that “NATA is a screening tool, not a refined assessment.                    It

shouldn’t be used as the sole source of information to regulate

sources or enforce existing air quality rules,” 11 and it “wasn’t

designed as a final means to pinpoint specific risk values at local

levels.     The results are best used as a tool to help learn which

pollutants, types of emissions sources and places should be studied

further.” 12    NATA results are not appropriate “to determine exactly

how many people are exposed to precise levels of risk or if a

certain area is ‘safe’ or not.” 13         “[Y]ou should avoid using NATA

results as an absolute measure of your risk from air toxics.” 14

Far from heeding these warnings, the plaintiff anchors her theory

of recovery to this imprecise measure of “safety.” 15


11        https://www.epa.gov/national-air-toxics-asessment/nata-
frequent-questions#background4
12       https://www.epa.gov/national-air-toxics-assessment/nata-
frequent-questions#results2
13       https://www.epa.gov/national-air-toxics-assessment/nata-
frequent-questions#results5
14       https://www.epa.gov/national-air-toxics-assessment/nata-
frequent-questions#results3

15 The plaintiff overstates the significance of guidelines
promulgated by regulatory or advisory bodies; such guidelines
cannot be adopted as the source of a duty under tort law. Cf.
Johnson v. Arkema, Inc., 685 F.3d 452, 464 (5th Cir. 2012)(citation
omitted).   Albeit in a different procedural posture, the Fifth
Circuit has helpfully observed:
     Regulatory and advisory bodies such as...[the] EPA
     utilize a “weight of the evidence” method to assess the
     carcinogenicity of various substances in human beings
     and suggest or make prophylactic rules governing human
     exposure. This methodology results from the preventive
     perspective that the agencies adopt in order to reduce
     public exposure to harmful substances.      The agencies’
                                      27
  Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 28 of 41



     The    plaintiff’s    complaint    that    DPE   emits    excessive

concentrations of chloroprene is anchored to a regulatory body’s

wholesale   prophylactic   measurement,    notwithstanding     that   the

figure was not designed to pinpoint specific risk values at local

levels like St. John the Baptist Parish.       To be sure, the premise

of the plaintiff’s contention is that emissions above this level

are unsafe and, below it, are safe enough.              But using this

measurement as the source for determining DPE’s duty (and its

breach) is entirely speculative; the EPA itself cautions that this

figure is not an absolute measure of a risk from air toxins.          Yet,

this is the purpose for which it is offered by plaintiff. 16 Viewing

this and all allegations in the light most favorable to the

plaintiff, the factual content pleaded by the plaintiff does not

allow the Court to draw the reasonable inference that the defendant



     threshold of proof is reasonably lower than that
     appropriate in tort law, which “traditionally make[s]
     more particularized inquiries into cause and effect” and
     requires a plaintiff to prove “that it is more likely
     than not that another individual has caused him or her
     harm.”
Id. (emphasis in original).
16 Although the plaintiff herself likewise seems open to the

possibility that there might be some other measure quantifying
“safe” emissions. See, e.g., Paragraph 48 of the Second Amended
Complaint: “[T]he Plaintiffs request that this Honorable Court
issue a preliminary injunction ... enjoining it ... from ...
emitting ... chloroprene into the air from the PWF at levels in
excess of 0.2 micrograms per cubic meter or at levels in excess of
what this Court otherwise finds to be safe or in compliance with
the Plaintiffs’ forgoing constitutional rights.” (emphasis added);
allegations embracing sources opining on the OSHA permissible
exposure limit, supra.
                                   28
  Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 29 of 41



exceeds this emission threshold and therefore breaches its duty

not to exceed a permissible emission level that could endanger the

plaintiff’s health.

      DPE also notes that the plaintiff’s own sources incorporated

in her complaint demonstrate the implausibility of her duty and

breach theory. The Court agrees. The plaintiff alludes to another

measure of permissible exposure. There is a vast disparity between

the .2 micrograms per cubic meter level and another standard

embraced by another agency, the Occupational Safety and Health

Administration.     The plaintiff describes chemical and physical

properties of chloroprene gleaned from the “Hazardous Substances

Data Bank,” published by the U.S. National Library of Medicine,

and DPE attaches (as part of the pleadings) an excerpt of the

information   pertinent       to   the   OSHA      Permissible   Exposure   Limit

included in the entry for chloroprene in the HSDB.                 The OSHA PEL

is a regulatory figure of 25 parts per million, or 90 milligrams

per cubic meter, which is the equivalent of 90,000 micrograms per

cubic meter. (This figure is 450,000 times more than .2 micrograms

per   cubic   meter,    which      is    the       plaintiff’s   other   alleged

“acceptable” exposure limit).            The plaintiff’s adoption of these

sources as part of her pleadings introduce yet another ambiguity

and   detracts   from   her    attempt        to   plausibly   suggest   that   .2

micrograms per cubic meter represents a “safe” exposure threshold

to which DPE must conform emissions.               Absent any plausible metric

                                         29
     Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 30 of 41



against       which    to    measure       the    “safety”      of     DPE’s    chloroprene

emissions, the plaintiff’s allegations concerning DPE’s duty and

breach are conclusory and speculative.

        On the sparse facts alleged, the plaintiff’s theory that DPE

owed a duty not to exceed a certain level of emissions and breached

that duty is not plausible; the plaintiff has not pled facts

supporting      a     plausible      claim       for    negligence. 17         This,   alone,

warrants       dismissal      of     any    cause        of   action     for    negligence.

Nevertheless, the Court will consider DPE’s related challenges to

the sufficiency and plausibility of the plaintiff’s causation and

damages allegations.               If the gist of the plaintiff’s negligence

theory is that DPE should take care with harmful toxins, there are

no facts suggesting it has failed to do so or that its failure has

caused actual concrete harm to the plaintiff.

        The plaintiff must allege some plausible basis to reasonably

infer     a    causal       link    between           chloroprene    exposure      and   the

plaintiff’s alleged harm or damages. It does not suffice to simply

conclude that: DPE continuously emits chloroprene from the PWF

during neoprene manufacturing; chloroprene is harmful to health


17 The Court has previously drawn attention to concessions by
plaintiffs’ counsel in similar cases that the NATA acceptable risk
exposure threshold of 0.2 µg/m³ is neither a law nor a regulation,
but, rather, is simply guidance concerning alleged effects of
chloroprene exposure. See Arlie v. Denka Performance Elastomer,
No. 18-7017 (E.D.La. Oct. 15, 2018)(order granting plaintiff’s
motion to remand).


                                                 30
  Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 31 of 41



when exposed at certain levels and may cause certain symptoms such

as headaches; the plaintiff lives in the area and, since 2011, has

experienced a headache or respiratory ailment, or any number of

other symptoms listed by the EPA.          Factual allegations must raise

the right to relief above the speculative level.

     That the plaintiff resorts to spilling pages of ink devoted

to epidemiological research spanning decades studying the harm

presented      by   chloroprene   (particularly        to   industry    workers

exposed) underscores the abstract nature of the causation and harm

allegations in this particular case.             The plaintiff essentially

directs the Court to consider studies, articles, and regulatory

bodies’ toxicological assessments forming the basis for warnings

of health risks against exposure to chloroprene at certain levels.

These, the plaintiff suggests, show that chloroprene could cause

all of the health issues and symptoms listed (by the EPA, and

copied   and    pasted)   by   the   plaintiff    in    the    second   amended

complaint.      To be sure, the scientific literature suggests that

exposure to certain density levels of chloroprene could cause any

number of symptoms and ailments from transient and mild to severe

and fatal.      What’s missing are concrete factual allegations that

would form a factual predicate to recovery here.              That chloroprene

was detected in ambient air samples in the neighborhood sampling

locations combined with the only “personal injury” allegations --

that the plaintiff and putative class members experienced one or

                                      31
     Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 32 of 41



more of a list and variety of symptoms or ailments since 2011 --

stops short of the line between possibility and plausibility of

entitlement to relief.

        The plaintiff underscores her generic allegation that the

defendant knew or should have known that the emissions were harmful

and in excess of safe levels.              At Paragraph 35 of the second

amended complaint, the plaintiff alleges: “the defects, ruin,

and/or vices listed immediately above...in or on the premises of

the PWF and its neoprene units amounted to a dangerous condition

upon said premises and created an unreasonable risk of harm to the

Plaintiffs, given that it was highly likely that by using the

neoprene units while it contained the aforementioned defects,

excessive and dangerous amounts of chloroprene would” be emitted.

DPE counters that these allegations are wholly insufficient to

plead a claim for strict liability because the plaintiff fails to

plead facts indicating that the PWF had a “ruin, vice, or defect

that created an unreasonable risk of harm”; that the plaintiff

fails to plead facts indicating it was the alleged defects that

actually caused harm; and the plaintiff’s allegations concerning

“excessive and dangerous amounts” of chloroprene is anchored to

the NATA figure, which this Court has already concluded is not an

appropriate measure of risk or tort duty. The Court agrees. 18


18 Insofar as the plaintiff references a 2017 EPA report finding
open-ended pipe lines, failure to replace leaking valves, and a
                                      32
  Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 33 of 41



     This is not a single-incident chemical release case in which

an unexpected leak of toxic chemicals led to sheltering in place

and imminent traceable symptoms in temporal proximity to the

unusual event. 19   Rather, the plaintiff seeks to recover for DPE’s

consistent operations of the PWF in which it is alleged that DPE

emits chloroprene at unsafe levels, exposing the plaintiff (since

2011) to some unquantified level of chloroprene and causing her to

suffer “one or more” of the commonly occurring symptoms. She fails

to identify any facts to support her conclusions that she has been

harmed or damaged by chloroprene exposure. 20           The only facts

specific to the plaintiffs are that since 2011 in a certain zone



lack of monitoring components for leaks at the PWF, she does not
allege that these features of the plant caused her injuries or
excessive chloroprene emissions. Rather, the plaintiff focuses on
DPE’s operations in exceeding the emissions threshold, which she
alleges caused and continue to cause her harm, not a condition of
relative permanence inherent in the PWF.
19 In toxic exposure cases, the plaintiff must allege physical

injuries to recover personal injury damages; the plaintiff must
allege facts indicating that it is more probable than not that the
personal injury of which the plaintiff complains was caused by the
defendant’s conduct. The closest the plaintiff comes to alleging
facts regarding chloroprene exposure and temporal onset of
symptoms is with a passing anecdote to schoolchildren (relocated
in close proximity to the plant) who experienced asthma-like
symptoms during two short time periods in 2015.     This anecdote
references concrete symptoms and indicates some basis for
attributing to exposure to chloroprene (given the suggestion that
the school had been located in close proximity to the plant). Ms.
Butler herself offers no similar concrete facts regarding her
exposure experience.
20 Despite the plaintiff’s allegation that “[c]hloroprene is a

flammable liquid with a pungent odor”, there are no allegations
that any plaintiff has physically perceived chloroprene.
                                   33
     Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 34 of 41



near     the    PWF,   the     plaintiff   and   others   living,   working,    or

attending school have “experienced one or more of the following

physical symptoms [such as headaches and sinus problems] resulting

from their exposure to chloroprene... emitted... from the PWF[.]”

In the second amended complaint, Ms. Butler does not specify which

one (or more) of the listed symptoms (which appear to be copy and

pasted from the EPA’s 1985 report summarizing potential health

effects of chloroprene exposure) she has personally experienced,

let alone onset or frequency. The plaintiff alleges that emissions

exceeding the NATA threshold leads to exposure creating some

unquantifiable increased risk of cancer; there are no allegations

that the plaintiff or any putative class member has cancer or will

likely be so diagnosed in the future as a result of chloroprene

exposure.

        That no facts are alleged to indicate the plaintiff’s personal

experience is glaring in this, a personal injury lawsuit.                   This is

neither a citizen suit nor an enforcement action brought by the

EPA seeking to enforce clean air laws or regulations.                      Personal

injury plaintiffs must allege facts supporting their personal

injury claims.         It does not suffice to allege that a potentially

harmful toxin is emitted during the manufacturing process and

toxicology studies suggest that, at certain levels, it may cause

harms ranging from headaches and respiratory irritation to cancer.

It    does     not   suffice    to   conclude    that   DPE’s   wrongful    conduct

                                           34
     Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 35 of 41



(measured against some unknown standard) more likely than not

caused them personal injuries. 21         Abstract allegations that she and

others     suffered   at   least   one   of   many   (common   and   transient)

symptoms due to living, working, attending school near the PWF

during the past 9 years are merely threadbare “impersonal injury”

allegations. To say that studies indicate a list of ailments could

follow from exposure does not suffice to state a claim to recover

for a specific person’s exposure to an unknown level of toxin. 22

Is it possible that the plaintiff suffered from headaches (or any

number of a list of symptoms) attributable to chloroprene exposure

based on the allegations in the complaint?            It is possible.     Based



21 In exposure cases, ultimately the plaintiff will require
scientific evidence to support the causation element of her claim.
This goes for both specific and general causation. The scientific
research invoked by the plaintiff in her second amended complaint
fails to plausibly support her causation theory.      In Allen v.
Pennsylvania Engineering Corp., the Fifth Circuit noted that
“[s]cientific knowledge of the harmful level of exposure, plus
knowledge that the plaintiff was exposed to such quantities, are
minimal facts necessary to sustain the plaintiffs' burden in a
toxic tort case.” 102 F.3d 194, 199 (5th Cir. 1996)(citation
omitted). Translated to the pleadings stage, the plaintiff fails
to plead any facts suggesting the harmful level of exposure (just
that emissions exceed a certain threshold that this Court cannot
apply as a legal standard, or she leaves it open to the Court to
determine a “safe” level); the plaintiff herself does not allege
that she was exposed to a quantifiable “harmful” level, just that
any level above the EPA threshold is unsafe.
22 When causation involves a link between a disease or health

ailment and exposure to a toxin, the exposure must be quantified.
To be sure, at a later stage of litigation, the plaintiff would be
required to prove the levels of exposure that are hazardous to
persons generally as well as the plaintiff’s actual level (and
duration) of exposure to the defendant’s toxic substance.
                                         35
     Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 36 of 41



on the EPA guidance, chloroprene exposure may cause one to suffer

a headache or any one or more of an-EPA-approved list of symptoms.

But something more than possibilities and speculation is required

at    the   pleading   stage.     Absent   concrete   factual   allegations

indicating that the plaintiff has been exposed to statistically

significant or provably harmful quantities of chloroprene, then at

best she alleges an unquantified, theoretical increased risk of

injury or illness. 23


        2. Request for Injunctive Relief


        Finally, DPE contends that the plaintiffs fail to allege the

necessary factual and legal elements required to state a plausible

claim for injunctive relief.        The Court agrees.

        Rule 65 of the Federal Rules of Civil Procedure sets forth

the general procedure applicable to the pursuit of injunctive

relief and orders enjoining offending conduct.           See Fed. R. Civ.

P.    65.     The   substantive   prerequisites   applicable    to   proving



23Because the plaintiff has alleged no facts indicating that she
has cancer or facts indicating she has an increased risk of
contracting cancer due to cancer-causing levels of chloroprene
exposure, there is likewise no plausible “claim” for medical
monitoring. Article 2315 of the Louisiana Civil Code was amended
in 1999 to provide that “[d]amages do not include costs for future
medical treatment, services, surveillance, or procedures of any
kind unless such treatment, services, surveillance, or procedures
are directly related to a manifest physical or mental injury or
disease.”


                                      36
  Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 37 of 41



entitlement to injunctive relief are well-settled in the case

literature:

     "[A] plaintiff seeking a permanent injunction must
     satisfy a four-factor test before a court may grant such
     relief. A plaintiff must demonstrate: (1) that it has
     suffered an irreparable injury; (2) that remedies
     available at law, such as monetary damages, are
     inadequate to compensate for that injury; (3) that,
     considering the balance of hardships between the
     plaintiff and defendant, a remedy in equity is
     warranted; and (4) that the public interest would not be
     disserved by a permanent injunction." eBay Inc. v.
     MercExchange, L.L. C., 547 U.S. 388, 391, 126 S.Ct. 1837,
     164 L.Ed.2d 641 (2006).


Monsanto Co. v. Geerston Seed Farms, 561 U.S. 139, 156-57 (2010);

Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 32

(2008)(citation omitted)(observing that the standards applicable

to requests for preliminary and permanent injunctive relief "are

essentially the same ... with the exception that the plaintiff

must show a likelihood of success on the merits rather than actual

success" when seeking a preliminary injunction.).


     In a section labeled “Request for Declaratory Judgment,” the

plaintiff seeks an injunction prohibiting DPE from “discharging,

emitting, and/or releasing chloroprene into the air from the PWF

at levels in excess of 0.2 micrograms (mcg) per cubic meter or at

levels in excess of what this Court otherwise finds to be safe or

in compliance with the Plaintiffs’ forgoing [sic] constitutional

rights.”



                                   37
  Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 38 of 41



       Here, among other pleading deficiencies, the plaintiff fails

to allege any “specific facts” indicating an irreparable injury.

See ITT Educational Services, Inc. v. Arce, 533 F.3d 342, 347 (5th

Cir.    2008)(citation    omitted).       “Speculative   injury   is   not

sufficient; there must be more than an unfounded fear on the part

of the applicant.”     Holland Am. Ins. Co. v. Succession of Roy, 777

F.2d 992, 997 (5th Cir. 1985)(citation omitted).              If monetary

compensation will make the plaintiff whole, the injury is not

irreparable.    Dixie Brewing Co., Inc. v. U.S. Dept. of Veterans

Affairs, 952 F. Supp. 2d 809, 813 (E.D. La. 2013)(citing Bluefield

Water Ass’n v. City of Starkville, Miss., 577 F.3d 250, 253 (5th

Cir. 2009)).


       Additionally,   absent   a   plausible   substantive   claim,   the

plaintiff’s request for injunctive relief, just like the request

for monetary damages, must be dismissed.        See Pajooh v. Harmon, 82

Fed.Appx. 898, 899 (5th Cir. 2003).          There are simply no claims

remaining for the plaintiff to pursue the extraordinary remedy of

an injunction. The request for injunctive relief must be dismissed

because the plaintiff has not stated any claim upon which any

relief could be granted.


                                    ***


       In conclusion, the Court underscores that this is neither a

regulatory enforcement action nor a citizen compliance lawsuit;
                                     38
     Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 39 of 41



this     is    a   personal    injury      case.        The    plaintiff     offers   no

individualized           allegations       regarding          her   experience     with

chloroprene        exposure.         The   factually-deficient         and    patently

speculative nature of the plaintiff’s causation theory and generic

personal injury damage allegation seems to be a function of the

pages     devoted       in   her    complaint      to     epidemiological     studies,

shortcomings or uncertainties attendant to air quality testing,

and the nature and quality of the symptoms and ailments (including

cancer) that possibly could befall someone attributable to (some

uncertain) level of chloroprene exposure.                      These features of the

science underlying such claims...seeking to attribute emissions to

disease...complicate proof (and, it follows, pleading); simply

put, litigable cases and controversies call for concretization of

the abstract epidemiological studies and air quality research

invoked by the plaintiff in her complaint.                      What is difficult to

concretely prove is necessarily difficult to allege. 24


        Another       chloroprene    exposure      case    illustrates     the   point.

Others        suing    DPE   for    excessive      chloroprene       emissions    have

specifically disclaimed any personal injury claims as “immature”

and the Court dismissed any alleged “immature torts” as unripe.



24This is not to say that it cannot be done. To be sure, there
are many toxic exposure personal injury cases filed; and there are
even chloroprene exposure cases claiming nuisance and battery (and
perhaps other causes of action), which are proceeding in state
court.
                                            39
  Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 40 of 41



See Taylor v. Denka Performance Elastomer LLC, 332 F. Supp. 3d

1039 (E.D. La. 2018).        There, the plaintiffs attempted to “reserve

their rights to assert claims for damages due to any personal

injury...from     exposure     to   chloroprene    emissions,    should   such

injury or damage become manifest and such claims ripen and no

longer be immature torts.” This Court dismissed any such “immature

tort” claims without prejudice, finding that such claims were not

yet ripe due to, among other things, an absence of any alleged

factual predicate supporting personal injury damage caused by

exposure to chloroprene emitted from the PWF.


      The Taylor plaintiffs candidly conceded that they could not

prove a causal link between chloroprene exposure and personal

injury and thus they disclaimed such damages.               The Court agreed

that the plaintiffs’ allegations were deficient.            “The plaintiffs’

allegations     that    chloroprene    emissions     have   caused   mutagenic

metabolites to reside in their bodies is entirely speculative[.]”

Id. at 1056 (noting that plaintiffs “merely recite and intone

generic and formulaic conclusions. Another point of deficiency is

the   absence   of     any   individualized   allegations     regarding   each

plaintiff’s experience.”).          So, too, here.    It is not the quantity

of allegations that is lacking here; it is the factual quality.

What’s missing in the second amended complaint are any allegations

concerning how DPE’s emissions of chloroprene are harmful (in a


                                       40
  Case 2:18-cv-06685-MLCF-KWR Document 172 Filed 05/27/20 Page 41 of 41



concrete, not abstract way) and any allegations personalizing the

alleged    injury:   each   plaintiff’s      (or    the   named     plaintiff’s)

experience in her exposure to chloroprene and resulting ailments.

     The Court has no doubt that the St. John residents’ health

and air quality concerns due to their proximity to their industrial

neighbor    are   sincerely   felt.         But    concerns    do   not   become

compensable causes of action absent factual allegations (followed

later by proof) breathing life into the concepts alleged:                   harm

caused by DPE’s unreasonable, unsafe conduct.                 As presented, in

conclusory and abstract form, the allegations in the second amended

complaint are speculations devoid of concrete facts, which create

a roadblock to advancement to the discovery stage.


     Accordingly, for the foregoing reasons, IT IS ORDERED: that

the motion to dismiss is GRANTED.          The claims in the second amended

complaint are hereby dismissed with prejudice.

                       New Orleans, Louisiana, May 27, 2020

                                  ______________________________
                                       MARTIN L. C. FELDMAN

                                      UNITED STATES DISTRICT JUDGE




                                      41
